Case 1:18-cr-00160-LMB Document 73-1 Filed 01/15/19 Page 1 of 1 PageID# 1233




Dear Judge,
Ms Williams is an awesome lady! She’s prayed for me and helped me
with a big decision about my unexpected pregnancy. She told me that
God has plans for all of us and to be one hundred percent sure, harming
an unexpected baby is not in his plans. I was in a rough time in my life
where I was so unsure of whether to abort my first born child or go
through with the pregnancy and raise him. I cried so much sitting in
that cold room full of silence, you could just feel how evil the abortion
clinic was. The history of what they do there to babies that didn’t ask to
be born. I am so grateful for Ms Williams because she opened my heart
to see pass the hurt and the sorrow of that moment and look towards
the untold future that was bound to happen. We prayed and prayed
and cried and prayed so more, and that day I made the decision to go
forth into motherhood without feeling ashamed of how precious God is
to bless me out of all people with a baby boy. Thank you Ms Williams
for your kindness and your love. May all the days of blessings come
your way! Anything is possible in the name of the Jesus Christ. While
Ms Williams was on house arrest with her own issues, not being able to
intertwine with the outside world she kept focused on God and took
the time to share her love and love for God with me.
Respectfully,
Deija Griffin
1/14/2019
